Case: 10-50411 Document: 00511382334 Page: 1 Date Filed: 02/15/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 15, 2011
                                     No. 10-50411
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

VICTOR URIEL SORIANO-TORRES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:09-CR-3452-1


Before HIGGINBOTHAM, GARZA, and ELROD, Circuit Judges.
PER CURIAM:*
       Victor Uriel Soriano-Torres pleaded guilty to illegal reentry after removal
in violation of 8 U.S.C. § 1326 and was sentenced to 60 months of imprisonment
and three years of supervised release. Soriano-Torres argues that the guidelines
sentence imposed by the district court was unreasonable because his sentencing
guidelines range was determined by “double counting” his prior conviction which
was used to calculate his offense level and his criminal history, resulting in an
improper application of 18 U.S.C. § 3553(a). Soriano-Torres did not object or

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50411 Document: 00511382334 Page: 2 Date Filed: 02/15/2011

                                  No. 10-50411

argue in the district court that U.S. Sentencing Guidelines Manual (U.S.S.G.)
§ 2L1.2 resulted in impermissible “double counting” or that his sentence was
unreasonable. Therefore, these arguments are reviewable only for plain error.
See Puckett v. United States, 129 S. Ct. 1423, 1428-29 (2009); United States v.
Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
      We have previously rejected the argument that because U.S.S.G. § 2L1.2
allows consideration of prior convictions to determine offense level and criminal
history, it results in unjust double counting rendering the sentence
unreasonable. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.), cert.
denied, 130 S. Ct. 378 (2009); see also U.S.S.G. § 2L1.2, comment. (n.6). Soriano-
Torres makes no other argument as to why his sentence is unreasonable. He has
shown no error, plain or otherwise. Accordingly, the judgment of the district
court is AFFIRMED.




                                        2